Citation Nr: 9926426	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 321	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services received in December 1997.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Kansas City, 
Missouri. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran received private medical treatment for a 
myocardial infarction and subsequent chest pains in December 
1997, without prior authorization from VA.

3.  At the time of the unauthorized medical services, service 
connection was not in effect for any disability, nor was 
there any pending claim for service connection.

4.  The private medical treatment did not involve a service-
connected disability.  The veteran does not have a total 
disability permanent in nature resulting from any service-
connected disability, and he has not been a participant in a 
rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private medical services rendered in December 1997 have not 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.54, 17.120 (1998) and 38 C.F.R. § 17.133 (effective 
August 17, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that VA should pay the expenses of his 
private medical treatment for a myocardial infarction and 
subsequent chest pains in December 1997, because the 
condition was emergent in nature, and because it would be 
financially difficult for him to pay them.  

The veteran further asserts that on December 5, 1997 he 
sustained a massive heart attack at his home, despite having 
been told at a VAMC in prior treatment visits that there was 
nothing wrong with his heart.  When his myocardial infarction 
occurred, he was given electroshocks and taken to the nearest 
hospital, Providence Medical Center, in Kansas City, Kansas.  
In his August 1998 notice of disagreement, the veteran stated 
that he had been informed that, under the circumstances, 
there was no time to transport him to a VAMC.  

He was admitted to the Providence Medical Center and treated 
there until December 11, 1997, returning there again on 
December 20, 1997 with complaints of chest pain and 
dizziness.  He reported that he had to return to the 
Providence Medical Center, after his initial hospitalization 
for the myocardial infarction, due to the unavailability of a 
doctor at the VAMC in Leavenworth, Kansas.    

The veteran filed a claim in May 1998, requesting that the VA 
pay the cost of his treatment at the Providence Medical 
Center, and the fees from the Kansas Multi Specialty Group, 
relating to his heart attack. 

In May 1998, the private health care providers and the 
veteran were notified by VA that VA would not pay the cost of 
the tests and treatment received by the veteran in December 
1997, as they had not been authorized by VA and the veteran 
was not service-connected for the condition treated.

In July 1998, the veteran was sent a statement of the case 
notifying him of the reason for the denial of his claim, and 
informing him of his right to file another claim if he 
believed that he had been injured due to misdiagnosis by VAMC 
personnel.  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54.

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied. Under 
the initial criterion, VA will pay for unauthorized non-VA 
medical treatment if the treatment was administered for an 
adjudicated service-connected disability, for a non-service-
connected disability associated with and held to have been 
aggravating an adjudicated service-connected disability, for 
any disability if the veteran had a total disability 
permanent in nature that resulted from a service-connected 
disability, or for any disability if the veteran was a 
participant in a rehabilitation program under 38 U.S.C.A. 
Chapter 31.  38 C.F.R. § 17.120.

In this case, at the time the veteran received the 
unauthorized medical treatment, service connection was not in 
effect for any disability, nor was any claim for service-
connection pending.  The treatment was not, therefore, 
administered for an adjudicated service-connected disability, 
or for a non-service-connected disability that was 
aggravating an adjudicated service-connected disability.  
Moreover, the veteran was not totally disabled due to a 
service-connected disability, nor was he a participant in a 
qualifying rehabilitation program.  Thus, the first criterion 
for indemnification against the cost of the unauthorized 
medical treatment administered in December 1997 has not been 
met.  As all three criteria for payment or reimbursement of 
unauthorized medical expenses must be met, the Board need not 
address the questions of whether the condition treated was 
emergent, or whether there was an available VA medical 
facility the veteran could have used.  38 C.F.R. § 17.120.  

Since the initial legally required element is absent, the 
appeal is of no substantial legal merit and need not be 
further considered at length.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for reimbursement for non-VA care not authorized in 
advance, and certain other benefits administered by the 
Veterans Health Administration, was promulgated and became 
final, effective from August 17, 1999.  See 38 C.F.R. 
§ 17.133 (Effective August 17, 1999).  The new regulation 
provides, in pertinent part, that . . . 
[a]n individual who disagrees with the initial decision 
denying the
	claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

The veteran in this case did not have the opportunity 
to request reconsideration of the adverse 
determination made by the MAS of the Kansas City, 
Missouri VAMC pursuant to the new regulation.  
However, as the Board has found that the veteran's 
claim has no legal merit since he has no service-
connected disabilities, the Board concludes that 
nothing would be gained by remanding this case for 
reconsideration pursuant to 38 C.F.R. § 17.133.  Such 
a remand would be of no value, as there is no 
possibility that reconsideration could result in a 
change in the outcome.  Therefore, the veteran will 
not be prejudiced by having the Board render its 
decision on his appeal at this time.  Cf., Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).

Accordingly, the Board finds that there is no legal basis for 
granting the veteran's claim for reimbursement or payment of 
the cost of unauthorized medical services administered in 
December 1997.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.54, 
17.120.


ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services in December 1997 is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

